Case 8:20-cv-01052-SDM-SPF Document 7 Filed 05/08/20 Page 1 of 2 PageID 70



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION



  GALEN ALSOP, et al.,

        Plaintiffs,

  v.                                                CASE NO. 8:20-cv-1052-T-23SPF

  THE HONORABLE
  RONALD DESANTIS,

        Defendant.
  __________________________________/


                                         ORDER

        The plaintiffs, owners of vacation rental homes, claim (Doc. 1) that Executive

  Orders 20-112 and 20-87, issued by the Governor of Florida, unconstitutionally

  suspend the rental of vacation homes during a declared state of emergency but

  exempt hotels, motels, inns, and resorts. The plaintiffs move (Doc. 6) for a

  “temporary injunction/restraining order” immediately enjoining the enforcement of

  the Executive Orders against the owners of vacation rentals.

        An order (Doc. 5) entered earlier today explains that under Rule 65(b),

  Federal Rules of Civil Procedure, and Local Rule 4.05 a temporary restraining order

  issues only if the movant establishes an injury “so imminent that notice and a

  hearing on the application for preliminary injunction is impractical if not

  impossible.” Although the plaintiffs report that the Office of the Attorney General is
Case 8:20-cv-01052-SDM-SPF Document 7 Filed 05/08/20 Page 2 of 2 PageID 71



  closed to the public during the declared state of emergency, that is not to say that the

  Governor’s lawyers are unavailable to respond to the motion and appear at a

  hearing. As the order issued earlier today explains, “Governor DeSantis and his

  representatives are well-known, easily available, and undoubtedly ready, willing, and

  able to respond immediately after notice.” Plainly and unmistakably stated: in this

  action, no order will resolve a request for injunctive relief until Governor DeSantis is

  afforded (1) notice, (2) an opportunity to respond, and (3) an opportunity for a

  hearing.

        The motion (Doc. 6) for a temporary restraining order is DENIED WITH

  PREJUDICE. At this time, the only legal mechanism that remains available for

  preliminary relief is a motion for a preliminary injunction under Rule 65(a), Federal

  Rules of Civil Procedure.

        ORDERED in Tampa, Florida, on May 8, 2020.




                                            -2-
